COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Eva Garcia v. Gustavo Gallardo

Appellate case number:    01-22-00029-CV

Trial court case number: 2020-55783

Trial court:              246th District Court of Harris County

       Appellant, Eva Garcia, has filed a second request for extension of time to file her
appellate brief. Appellant’s brief was last due April 25, 2022. On June 14, 2022, appellant filed
a motion requesting an extension until August 14, 2022 in which to file her brief.
       Appellant’s motion is granted in part. Appellant’s brief is due July 25, 2022.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: June 23, 2022